Title: Instruction from Virginia General Assembly to Its Delegates in Congress, [2 January] 1781
From: Virginia General Assembly
To: Virginia Delegates in Congress


[2 January 1781]
Resolved, That the navigation of the river Mississippi ought to be claimed by Virginia only, as co-extensive with our territory, and that our delegates in Congress be instructed to procure for the other States in the Union, the free navigation of that river as extensively as the territorial possession of the said States reaches respectively. And that every further or other demand of the said navigation be ceded, if insisting on the same is deemed an impediment to a treaty with Spain.
Provided, That the said delegates use their endeavor to obtain, on behalf of this State, or other States, having territory on the said river, a free port or ports below the territory of such States respectively.
